DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Cross Section (22) not shown (Para 0014)
Secondary Fastening Elements (30/32) not shown in Figure 4 but shown rather in Figure 3 (Para 0018)
Outer Layer (34) not shown (Para 0019)
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
A spelling mistake of ‘his application’ should be replaced with ‘This application’ (Para 0001).
Appropriate correction is required.
Claim Objections
Claim 2 is objected to because of the following informalities:  
There is no period (.) at the end of the claim 2. Claims must end with a period (.).
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 10827843) in view of Parrish (US 4876755).
In regards to Claim 1, Miller teaches: A convertible bed bumper apparatus (21 – Fig. 1/2) comprising: first and second elongate members (24/26); each of the first and second elongate members including a flat side (24/26 – see annotated Figure 4 below from Miller) extending between opposing first and second flat ends (see annotated Figure 4 below); a first fastening element (28) at the first flat end of the first elongate member and a second fastening element (28) at the first flat end of the second elongate member (Col 2 Line 65 – Col 3 Line 3 and see annotated Figure 4 below from Miller); the first and second elongate members being integrally joined (28 - (28 – Col 3 Lines 62-65) together adjacent the respective flat sides of the  Miller does not teach: wherein the respective flat sides of the first and second elongate members are brought into congruent abutment, and an operational configuration, wherein the respective first flat ends of the first and second elongate members are brought into congruent abutment; and the first and second fastening elements being sized and configured for engagement when the first and second elongate members are in the operational configuration. Parrish teaches: Support device (10 – see annotated Fig. 1 below from Parrish) including two semi-cylindrical resilient cushion devices (12) and (14) attached together to form a single cylindrical support cushion. Velcro strips (44/46 - fastening elements) are both attached longitudinally across the short ends of the rectangular surface (26) (Fig. 2 and Col 7 Lines 8-10).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the storage positioning of Parrish to the body support pillow of Miller as a matter of design choice to make the pillows congruently lay on top of one another because a change in form is recognized as being within the level of ordinary skill in the art, absent showing of unexpected results.

    PNG
    media_image1.png
    227
    562
    media_image1.png
    Greyscale

Annotated Figure 4 from Miller


    PNG
    media_image2.png
    355
    498
    media_image2.png
    Greyscale

Annotated Figure 1 from Parrish

In regards to Claim 2, Miller teaches: A convertible bed bumper apparatus (21 – Fig. 1/2) comprising: first and second elongate members (24/26); each of the first and second elongate members including a flat side (24/26 – see annotated Figure 4 from Miller) extending between opposing first and second flat ends (see annotated Figure 4 from Miller); a first fastening element (28) at the first flat end of the first elongate member and a second fastening element (28) at the first flat end of the second elongate member (Col 2 Line 65 – Col 3 Line 3 and see annotated Figure 4 from Miller); the first and second elongate members being  Miller does not teach: wherein the respective flat sides of the first and second elongate members are brought into congruent abutment, and an operational configuration, wherein the respective first flat ends of the first and second elongate members are brought into congruent abutment; and the first and second fastening elements being sized and configured for engagement when the first and second elongate members are in the operational configuration. Parrish teaches: Support device (10 – see annotated Figure 1 from Parrish) including two semi-cylindrical resilient cushion devices (12) and (14) attached together to form a single cylindrical support cushion. Velcro strips (44/46 - fastening elements) are both attached longitudinally across the short ends of the rectangular surface (26) (Fig. 2 and Col 7 Lines 8-10).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the storage positioning of Parrish to the body support pillow of Miller as a matter of design choice to make the pillows congruently lay on top of one another because a change in form is recognized as being within the level of ordinary skill in the art, absent showing of unexpected results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473.  The examiner can normally be reached on M-F 7:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/4/2021